DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 54-110 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 75, 95, and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 75, “the analyte sensor” lacks antecedent basis.
In claims 95 and 109, “the estimated glucose value” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54-59, 62-65, 67-83, 85-88, 91, 92, 96-98, 100-103, 106, 107, and 110 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DexCom STS Continuous Glucose Monitoring System User’s Guide (hereinafter DexCom) in view of US Patent Application Publication No. 2011/0193704 (Harper et al.).

Regarding claim 54, DexCom teaches a non-transitory computer readable medium for storing instructions that when executed perform a method of activating hypoglycemic indicators based on sensor data derived from one or more signals received from a transcutaneous analyte sensor, the method comprising: 
evaluating sensor data to determine whether a real time glucose value meets one or more user settable first criteria (one of the benefits of the DexCom STS System is your ability to select high and low glucose alerts that will tell you when your glucose values are out of your target range; Section 4.2, page 54);
 evaluating sensor data to determine whether a glucose value meets one or more non user settable second criteria (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56); and 
providing an output including a first glycemic indicator if the one or more user settable first criteria is met (When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen and when the STS Sensor glucose values are above your High Alert setting and trending up, the STS Receiver will vibrate and display the High Alert Screen (Section 4.2, page 54)), and providing an output including a second glycemic indicator if the one or more non user settable second criteria are met (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (see Section 4.3, page 56)).

While Dexcom does indeed disclose using non user settable criteria, Dexcom does not explicitly disclose determining whether a predicted glucose value meets the one or more non user settable second criteria.

Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided; [0089]; [0253].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dexcom such that a predicted/projected alarm may compared to the factory non user settable thresholds of the device to help alert a user of the alarming trend toward a benchmark low or benchmark high glucose value so that they can monitor it or work to reverse it.

Regarding claim 55, Dexcom further discloses wherein the evaluating sensor data to determine whether a real time glucose value meets one or more user settable first criteria comprises determining whether the real-time glucose value meets a glucose threshold (one of the benefits of the DexCom STS System is your ability to select high and low glucose alerts that will tell you when your glucose values are out of your target range; Section 4.2, page 54).

Regarding claim 56, Dexcom further discloses wherein the evaluating sensor data to determine whether a real time glucose value meets one or more user settable first criteria comprises determining whether an amplitude of rate of change or direction of rate of change meets a rate of change criterion (Dexcom discloses when your STS Sensor glucose values are below your LOW Alert setting and trending down, the STS receiver will vibrate and display the low alert screen (Dexcom Section 4.2, page 54). 

Regarding claim 57, Dexcom as combined with Harper further discloses wherein the evaluating sensor data to determine whether a predicted glucose value meets one or 0217-USlOCON-2-more non user settable second criteria comprises determining whether the predictive glucose value meets a glucose threshold (Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided; [0089]; [0253]).

Regarding claim 58, Dexcom combined with Harper further disclose wherein the evaluating sensor data to determine whether a predicted glucose value meets one or more non user settable second criteria comprises determining whether an amplitude of rate of change or direction of rate of change meets a rate of change criterion (Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided; [0089]; [0253]; trend information includes rate of change of a user’s glucose level and the direction of the change [0099]).

Regarding claim 59, Dexcom further discloses wherein the first glycemic indicator and second glycemic indicator comprise a hypoglycemic indicator and wherein the one or more user settable first criteria comprises a first low threshold that is configured to be user settable (one of the benefits of the DexCom STS System is your ability to select high and low glucose alerts that will tell you when your glucose values are out of your target range; Section 4.2, page 54) and the one or more non user settable second criteria comprises a second low threshold that is not user settable (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56)).

Regarding claim 62, Dexcom combined with Harper further disclose wherein the first glycemic indicator and second glycemic indicator comprise an indicator that has a particular set of instructions associated with it depending on whether the first glycemic indicator was activated based on the sensor data meeting the one or more user settable first criteria or whether the second glycemic indicator was outputted based on the sensor data meeting the one or more non user settable second criteria (When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen and when the STS Sensor glucose values are above your High Alert setting and trending up, the STS Receiver will vibrate and display the High Alert Screen (Section 4.2, page 54); (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (see Section 4.3, page 56)).

Regarding claim 63, Dexcom further discloses wherein the output comprises at least one of an audible, tactile or visual output (Dexcom discloses both vibration and display; see section 4.2, page 54), and wherein the output is differentiated and/or provides information selectively based on whether the first glycemic indicator was activated based on the sensor data meeting the one or more user settable first criteria (When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen and when the STS Sensor glucose values are above your High Alert setting and trending up, the STS Receiver will vibrate and display the High Alert Screen (Section 4.2, page 54)
or whether the second glycemic indicator was outputted based on the sensor data meeting the one or more non user settable second criteria (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (see Section 4.3, page 56)).

Regarding claim 64, Dexcom further discloses wherein the one or more non user settable second criteria are programmed at the factory in such a way that a user is not able to modify the one or more non user settable second criteria during use (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56).

Regarding claim 65, Dexcom discloses a system for providing a glycemic output, the system comprising: 
one or more processors (pages 20-23); and 
at least one memory storing instructions (pages 20-23) that when executed by at least one of the one or more processors is configured to:
evaluate sensor data derived from a transcutaneous glucose sensor indicative of a glucose value to determine whether a real time glucose value meets a first threshold that is settable (one of the benefits of the DexCom STS System is your ability to select high and low glucose alerts that will tell you when your glucose values are out of your target range; Section 4.2, page 54);

evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a second real time glucose value meets a second threshold that is non user settable (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56));
 
provide an output based on the evaluating, the output comprising at least one of a first glycemic indicator if the first real time glucose value meets the first threshold (When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen and when the STS Sensor glucose values are above your High Alert setting and trending up, the STS Receiver will vibrate and display the High Alert Screen (Section 4.2, page 54)) or a second glycemic indicator if the second real time glucose value meets the second threshold (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (see Section 4.3, page 56)).

Dexcom fails to explicitly disclose evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a predicted glucose value meets the second threshold that is non user settable and outputting a third glycemic indicator if the predictive glucose value meets the second threshold.

Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided; [0089]; [0253].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dexcom such that a predicted/projected alarm may compared to the factory non user settable thresholds of the device to help alert a user of the alarming trend toward a benchmark low or benchmark high glucose value so that they can monitor it or work to reverse it.

Regarding claim 67, Dexcom combined with Harper further disclose wherein the first glycemic indicator, second glycemic indicator and third glycemic indicator comprise a hypoglycemic indicator and wherein the first threshold, second threshold and third threshold comprise a low threshold (one of the benefits of the DexCom STS System is your ability to select high and low glucose alerts that will tell you when your glucose values are out of your target range; Section 4.2, page 54); (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56). 

Regarding claim 68, Dexcom and Harper combined disclose that wherein the output has a particular set of instructions associated with it depending on whether the output comprises the first, second or third glycemic indicator (When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen (first indicator) (Section 4.2, page 54); (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (second indicator) (see Section 4.3, page 56)).  Combined with Harper, Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided (third indicator); [0089]; [0253].

Regarding claim 69, Dexcom and Harper further discloses wherein the output comprises at least one of an audible, tactile or visual output (Dexcom discloses both vibration and display; see section 4.2, page 54), and wherein the output is differentiated and/or provides information selectively based on whether the first glycemic indicator, second glycemic indicator or third glycemic indicator was outputted (Dexcom discloses When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen and when the STS Sensor glucose values are above your High Alert setting and trending up, the STS Receiver will vibrate and display the High Alert Screen (Dexcom Section 4.2, page 54); (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (see Section 4.3, page 56)). Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided; [0089]; [0253].  

Regarding claim 70, Dexcom further discloses wherein the one or more non user settable second criteria are programmed at the factory in such a way that a user of the system is not able to modify the second threshold (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56).

Regarding claim 71, Dexcom further discloses wherein the user is a host or a healthcare provider (host, page 17).

Regarding claim 72, Dexcom further discloses wherein the first real time value and the second real time value are the same real time value generated from sensor data associated with a first time (STS receiver compares detected glucose value at one instance to thresholds and generates alert (low alert or low alarm) depending on value, see page 54, 56).

Regarding claim 73, Dexcom further discloses wherein the first real time value and the second real time value are the different real time values generated from sensor data received at one or more different times or through one or more different communication channels (Dexcom discloses values collected at different times, see Section 4.1, page 52, for example).

Regarding claim 74, Dexcom further discloses the transcutaneous glucose sensor configured to be implanted within the body (see page 17); and sensor electronics configured to receive one or more sensor signals from the transcutaneous glucose sensor (page 5).

Regarding claim 75, Dexcom further discloses wherein the sensor data is derived from the one or more sensor signals from the analyte sensor (glucose data is derived from the sensor signals from the glucose meter; pages 17-19).

Regarding claim 76, Dexcom further discloses wherein the sensor electronics is configured to process the one or more signals and provides processed sensor signals to the one or more processors for deriving the sensor data ((STS receiver receives data from transmitter; page 51-52) and updates glucose value every 5 minutes (from received transmitter data) and will alert you when your glucose levels are outside of your programmed alert levels and you can see glucose trend graphs (received data is processed to not only provide glucose value but to identify alert levels or trends; page 51-52). 

Regarding claim 77, Dexcom further discloses wherein the sensor electronics is configured to process the one or more signals to derive the sensor data (STS receiver receives data from transmitter, page 51-52) and updates glucose value every 5 minutes (from received transmitter data) and will alert you when your glucose levels are outside of your programmed alert levels and you can see glucose trend graphs (received data is processed to not only provide glucose value but to identify alert levels or trends; page 51-52).

Regarding claims 78 and 79, Dexcom further discloses a processor module configured to process the one or more sensor signals from the analyte sensor to derive the sensor data, wherein the processor module comprises the sensor electronics (receiver to receive data) and the one or more processors ((received data is processed (by processor) to not only provide glucose value but to identify alert levels or trends) see page 51-52).

Regarding claim 80, Dexcom further discloses wherein the one or more processors and the least one memory are incorporated in the sensor electronics (sensor electronics can be considered the entirety of the receiver and can include the processor and memory to receive data and processor the data to provide glucose value and identify alert levels or trends, see page 51-52).

Regarding claim 81, see above discussion for claim 65.

Regarding claim 82, Dexcom discloses an apparatus for receiving sensor data from a transcutaneous glucose sensor and providing a glycemic output, the receiver device comprising: 
one or more processors (pages 20-23); and 
at least one memory storing instructions (pages 20-23) that when executed by at least one of the one or more processors is configured to:
evaluate sensor data derived from a transcutaneous glucose sensor indicative of a glucose value to determine whether a real time glucose value meets a first threshold that is settable (one of the benefits of the DexCom STS System is your ability to select high and low glucose alerts that will tell you when your glucose values are out of your target range; Section 4.2, page 54);

evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a second real time glucose value meets a second threshold that is non user settable (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (see Section 4.3, page 56));
 
provide an output based on the evaluating, the output comprising at least one of a first glycemic indicator if the first real time glucose value meets the first threshold (When your STS Sensor glucose values are below your Low Alert setting and trending down, the STS Receiver will vibrate and display the Low Alert Screen and when the STS Sensor glucose values are above your High Alert setting and trending up, the STS Receiver will vibrate and display the High Alert Screen (Section 4.2, page 54)) or a second glycemic indicator if the second real time glucose value meets the second threshold (When the STS Sensor detects a glucose level below 55 mg/dL, your STS receiver will vibrate to notify you of a very low glucose value by displaying a Low glucose alarm screen (see Section 4.3, page 56)), wherein the first and second glycemic indicators each provide a different output comprising one or more differentiated audio, visual, or tactile output (depending on whether the glucose is low alert based on user settable criteria or low alarm based on factory settings, display will differentiate the outputs, see page 54 and 56).

Dexcom fails to explicitly disclose evaluate sensor data derived from the transcutaneous glucose sensor indicative of a glucose value to determine whether a predicted glucose value meets the second threshold that is non user settable and outputting a differentiated third glycemic indicator if the predictive glucose value meets the second threshold.

Harper discloses displays for an analyte monitoring device, wherein additional alert screen may be output on the display. For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection – and alarms for projected high and low glucose levels may be provided; graph may include display alarm icons that indicate projected high glucose alarm; [0089]; [0253].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dexcom such that a predicted/projected alarm may compared to the factory non user settable thresholds of the device to help alert a user of the alarming trend toward a benchmark low or benchmark high glucose value so that they can monitor it or work to reverse it.

Regarding claims 83 and 98, Dexcom further discloses wherein the one or more non user settable second criteria are invisible to the user and preset or fixed (In addition to your personal glucose alert settings, your STS Receiver also has an automatic low glucose alarm set at 55 mg/dL. You cannot change or turn off the Low Glucose Alarm (Examiner considers this setting is invisible to user as disclosed since user cannot change it and it is preset (see Section 4.3, page 56)).

Regarding claims 85 and 100, Dexcom further discloses wherein the one or more non user settable second criteria represent a dangerously low glucose value (below 55 mg/dL very low glucose level alarm, page 56).

Regarding claims 86 and 101, Dexcom further discloses wherein the one or more non user settable second criteria (second threshold) is set at a lower threshold than the one or more user settable first criteria (first threshold) (for example, user settable set to 80, page 54 and non user settable set to 55, page 56).

Regarding claims 87 and 102, Dexcom further discloses wherein the one or more non user settable second criteria and the one or more user settable first criteria are differentiated from a target zone viewable to a user on a monitor or a device of the user with a viewing screen (see page 52 wherein a target zone between dashed lines is displayed between the high and low glucose alert settings and also the non settable user setting of below 55 (50 on screen) is displayed.  

Regarding claims 88 and 103, Dexcom further discloses iteratively repeating the evaluating sensor data to determine whether a real time glucose value meets one or more user settable first criteria  and evaluating sensor data to determine whether a second real time glucose value meets a second threshold that is non user settable (Dexcom discloses evaluating incoming sensor data against user set and non user set thresholds, see pages 54 and 56). Harper discloses evaluating sensor data to determine whether a predicted glucose value meets one or more non user settable second criteria, on receipt of any new sensor data (Harper discloses at the time an event takes place, displaying different alarms associated with the event, which can include projected glucose alarms [0089]).

Regarding claim 91, DexCom further discloses wherein the one or more non user settable second criteria and the one or more user settable first criteria are evaluated for the same sensor data ((low alert or low alarm) depending on value, see page 54, 56).

Regarding claims 92 and 106, DexCom further discloses wherein the one or more non user settable second criteria and the one or more user settable first criteria are evaluated for each sensor data point received as part of the sensor data from the transcutaneous analyte sensor ((low alert or low alarm) depending on value, see page 54, 56).

Regarding claims 96 and 110, Harper further discloses wherein the predicted glucose value is a future glucose value predicted based on the real time glucose value (For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection [0253]).

Regarding claim 97, Harper further discloses wherein the predicted glucose value is based on the same real time value as the first real time value and the second real time value (For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection [0253]).

Regarding claim 107, DexCom combined with Harper disclose wherein the predicted glucose value uses past and/or current sensor data to determine if a user will meet or cross through a predetermined threshold in a predetermined time frame or horizon (Harper: For example, a projected alarm may include the current glucose value and trend, the alarm threshold, or the time horizon of the alarm projection [0253]).



Claims 89, 90, 104, and 105 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DexCom STS Continuous Glucose Monitoring System User’s Guide (hereinafter DexCom) as modified by US Patent Application Publication No. 2011/0193704 (Harper et al.) and further in view of US Patent Application Publication No. 2009/0192380 (Shariati et al.).

Regarding claims 89, 90, 104, and 105, DexCom and Harper disclose the non-transitory computer readable medium of claim 54 as discussed above.  DexCom fails to expressly disclose applying a conversion function to produce an output representative of a concentration of analyte.  Furthermore, DexCom fails to expressly disclose wherein the conversion function takes into account one or more of sensitivity, baseline, drift, temperature correction, factory-derived information or other calibrations or adjustment to the data. 
However, Shariati discloses systems and methods for processing data from a continuous analyte sensor (Title, Abstract), wherein a conversion function is used to adapt for the estimated glucose concentration to compensate for the sensitivity differences in blood sugar level [0414].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify DexCom as combined with Harper and utilize a conversion function to compensate for sensitivity differences in blood sugar level to creative a more accurate reading for the user. 


Allowable Subject Matter
Claims 60, 61, 66, 84, 93, 94, 99, and 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comment
This Office Action is Non-Final.  After reviewing the Inter Partes Review petition in application No. 16/674979, Examiner has considered that the claims do have similar scope or similar claim elements to application 16/674979 and the prior art presented in the petition can be used to reject some of the pending claims.  See above rejections. 

Conclusion
Claims 95 and 109 have no prior art rejections but are not allowable due to the 112 b rejections as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683